MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                             FILED
      regarded as precedent or cited before any                                    May 29 2018, 9:45 am
      court except for the purpose of establishing
                                                                                        CLERK
      the defense of res judicata, collateral                                       Indiana Supreme Court
                                                                                       Court of Appeals
      estoppel, or the law of the case.                                                  and Tax Court




      ATTORNEYS FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
      Stephen T. Owens                                         Curtis T. Hill, Jr.
      Public Defender of Indiana                               Attorney General of Indiana
      Jeffrey R. Wright                                        J.T. Whitehead
      Deputy Public Defender                                   Deputy Attorney General
      Indianapolis, Indiana                                    Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Gary Hanks,                                              May 29, 2018
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               10A01-1712-PC-2780
              v.                                               Appeal from the
                                                               Clark Circuit Court
      State of Indiana,                                        The Honorable
      Appellee-Respondent.                                     Andrew Adams, Judge
                                                               Trial Court Cause No.
                                                               10C01-1106-PC-7



      Kirsch, Judge.


[1]   Gary Hanks (“Hanks”) pleaded guilty to Class A felony child molesting and

      was sentenced to fifty years. He filed a petition for post-conviction relief, which


      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018              Page 1 of 17
      the post-conviction court denied. Hanks appealed the denial of post-conviction

      relief, and this court affirmed in part and remanded in part.1 This appeal

      follows remand, and Hanks raises one issue that we restate as: whether the

      post-conviction court erred when it determined that Hanks’s plea was entered

      into knowingly, intelligently, and voluntarily.


[2]   We affirm.


                                      Facts and Procedural History2
[3]   On July 20, 2000, the State charged Hanks with one count of Class A felony

      child molesting and four counts of Class C felony child molesting. The charges

      stemmed from allegations that Hanks had been sexually abusing a child over

      the course of months or years, when the child was four to seven years old. The

      child was a relative of Hanks’s wife, and the abuse occurred while the child was

      living with Hanks and his wife. The allegations included that Hanks touched

      the child with his penis, mouth, and tongue, and engaged in digital penetration

      and sexual intercourse. After he was charged, Hanks gave a taped statement to

      police in which he admitted inappropriate touching, on the child’s vagina and

      buttocks with his fingers and mouth, and that the victim touched Hanks’s penis.


[4]   After the withdrawal of Hanks’s private counsel, the trial court appointed the

      Clark County public defender, and on February 13, 2001, attorney Christopher



      1
          Hanks v. State, 71 N.E.3d 1179 (Ind. Ct. App. 2017), trans. denied.
      2
          We take some facts from our decision rendered in the prior appeal.


      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 2 of 17
      Sturgeon (“Sturgeon”) entered his appearance for Hanks. On March 7, 2001,

      Sturgeon sent a letter to Hanks, then in jail, about a plea offer that Sturgeon had

      received from the State. Under the offer (“the thirty-year offer”), Hanks would

      plead guilty to the Class A felony charge, and the State would recommend a

      thirty-year sentence, which at the time was the presumptive sentence for a Class

      A felony, and would dismiss the four Class C felony charges. In his letter,

      Sturgeon emphasized that the prosecutor “will not reduce” the thirty-year plea

      offer and would not consider “anything less.” Pet’r’s Ex. G. (emphasis in

      original). Sturgeon advised Hanks of the possibility of a ninety-year maximum

      aggregate sentence if Hanks went to trial and was found guilty of all five felony

      charges. Sturgeon advised Hanks that he needed to “make a final decision” as

      to whether he wanted to accept the offer or go to trial, which was set for March

      20, 2001, just over a month away, stating, “I need to know what your choice is

      immediately.” Id. Hanks did not accept the thirty-year offer. Tr. at 51. On

      Hanks’s motion, trial was continued to June 26, 2001.


[5]   In May 2001, the State extended a new plea offer to Hanks (“the open plea

      offer”). Under the open plea offer, Hanks would plead guilty to the Class A

      felony charge, the State would make no sentencing recommendation, and the

      trial court would retain discretion to impose any sentence between the twenty-

      year statutory minimum and the fifty-year statutory maximum. In return, the

      State would dismiss the four Class C felony charges. On June 11, 2001, Hanks

      accepted the open plea offer and entered into a plea agreement whereby he




      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 3 of 17
      pleaded guilty to the Class A felony child molesting count, and the State

      dismissed all other counts. Resp. Ex. A.3


[6]   At his July 11, 2001 sentencing hearing, before Judge Daniel F. Donahue

      (“Judge Donahue”), the trial court advised Hanks, and Hanks stated that he

      understood, that the sentencing range was twenty to fifty years and that

      aggravating and mitigating circumstances could be considered in determining

      the sentence. Hanks affirmed that he had discussed the plea agreement with his

      attorney before signing it. The trial court also included the following

      exchanges:


      Court: [Y]ou understand that it is a blind plea and the minimum
      sentence, the bare minimum sentence you can get in this case is twenty
      years? Do you understand that?


      Hanks: Yes sir.


      Court: And you could get a maximum of fifty years. Do you
      understand that?


      Hanks: Yes sir.


      Court: So has there been any discussion as to what I might do in this
      particular case?




      3
          We note that the plea agreement spells Hanks first name as “Garry.”


      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 4 of 17
      Hanks: No sir.


      Appellant’s App. Vol. 2 at 31-32. Hanks also agreed that his plea was made of his

      own “free choice and decision” and that he was satisfied with his attorney. Id.

      at 33.


[7]   At the hearing, it was recognized that Hanks had no criminal history, and

      Hanks gave a statement in allocution, accepting responsibility and expressing

      remorse, and asking for the court’s “mercy.” Id. at 37. In presenting argument,

      Sturgeon did not make a specific sentencing request, but highlighted that Hanks

      was forthcoming from the beginning, when the detective first came to the home

      to investigate, and had expressed genuine remorse. For the State, the victim’s

      mother spoke about the significant and lasting negative effects of Hanks’s

      actions on her child. The State argued for an enhanced sentence because the

      child was young and Hanks was in a position of trust, and the prosecutor noted

      that Hanks admitted to the investigating officer during the noncustodial

      interview that, thirty years ago, he had received counseling for sexual abuse of a

      child. Judge Donahue accepted Hanks’s guilty plea and sentenced him to a

      fixed term of fifty years imprisonment. Hanks did not file a direct appeal of his

      guilty plea or his sentence.


[8]   While at the Indiana Department of Correction, Hanks learned from a fellow

      inmate (“other defendant”) that Judge Donahue had made certain comments at

      the other defendant’s September 30, 2002, sentencing hearing on an open plea

      to a sex offense. At that hearing, Judge Donahue said that he takes “a pretty


      Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 5 of 17
       hard stand” in “these kinds of cases,” and he said that he did not “particularly

       care” for blind pleas and would “much rather the State and the defense . . .

       decide what is appropriate[.]” Pet’r’s Ex. D. Judge Donahue advised the other

       defendant that, in other factually-similar cases, he had imposed maximum fifty-

       year sentences, and “I want you to know that that’s the history I have.” Id.


[9]    On June 6, 2011, Hanks file a pro se petition for post-conviction relief, and on

       April 28, 2015, Hanks by counsel filed an amended petition.4 In it, Hanks

       alleged that (1) his trial counsel rendered ineffective assistance for not informing

       Hanks about Judge Donahue’s “sentencing practices and habits[,]” and (2)

       Hanks’s plea was not knowing, intelligent, and voluntary because counsel failed

       to advise Hanks about “the practices and opinions of the sentencing court[,]”

       including that he did not like “blind pleas” and historically took a hard stand in

       sexual abuse cases. Appellant’s App. in Prior Appeal Vol. 2 at 47. On January 22,

       2016, the post-conviction court held an evidentiary hearing on Hanks’s

       amended petition for post-conviction relief and heard the testimony of (1)

       Sturgeon, (2) Jeffrey Stonebraker (“Stonebraker”), who was the chief public

       defender for Clark County in 2001, and (3) Hanks.


[10]   Sturgeon represented Hanks from mid-February 2001 to September 2001.

       Sturgeon testified that he worked as a deputy prosecutor in Clark County from

       1989 to 1994 and as a public defender from 1994 to 2013. Sturgeon testified to




       4
           At that point, Judge Donahue was no longer the presiding judge of Clark Circuit Court.


       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018          Page 6 of 17
       practicing primarily criminal law, in six counties, and his experience included

       child molesting trials. Sturgeon stated that it was his standard practice to send

       his client a letter about the terms of any plea offer, but he did not take any

       position in the letter about whether his client should accept the offer. He

       explained:


               The purpose of the letter was usually to give them their options.
               Whether to go to trial or to accept the plea offer. To tell them
               what their risks were and to ask them to tell me exactly what
               their decision is. It’s always the client’s decision whether to go to
               a trial or not.


       Tr. at 31. If the client wanted to accept the plea, then Sturgeon would meet

       with the client and take approximately fifteen minutes to “go through those plea

       agreements with the client[], paragraph by paragraph.” Id. at 32. Ultimately, it

       was the client’s decision whether to plead guilty, and, thus, he stated that it was

       Hanks’s decision to plead “blind,” or open, to the Class A felony, which left

       discretion to the trial judge and also left open the possibility for appeal. Id. at

       29, 34.


[11]   Sturgeon testified that, in general and during the time that he represented

       Hanks, he was not aware that Judge Donahue had a reputation for taking a

       “hard stance” when it came to sex abuse cases, was not aware that Judge

       Donahue was known to impose maximum sentences, and was not aware that

       Judge Donahue treated blind or open pleas unfavorably, and if someone had

       told Sturgeon that Judge Donahue ruled a particular way in a case, “I can’t say

       that I really would have noted that as a habit[.]” Id. at 21-22. Sturgeon stated

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 7 of 17
       that he was familiar with the prosecutor in Hanks’s case, knew that she had

       tried several child molesting cases, knew that she had succeeded in other child

       molesting cases, and he concluded that if this particular prosecutor had shown a

       desire to go to trial, she meant it. Id. at 28. As memorialized in Sturgeon’s

       letter to Hanks about the plea offer, Hanks had told Sturgeon that he did not

       intend to go to trial. Id. at 30. Due to the passage of time and no longer having

       Hanks’s file, Sturgeon could not testify to any details or specifics of any

       conversations that he had had with Hanks about the plea offers. Id. at 23.


[12]   Stonebraker testified that, as part of normal communication, public defenders

       would share outcomes of cases, and the like, but never “sat down and said let’s

       talk about the habits of this judge.” Id. at 41. He testified that he had appeared

       in front of Judge Donahue “probably hundreds” of times. Id. at 45.

       Stonebraker was asked, “Would it be fair to say that Judge Donahue did not

       have a reputation for giving the maximum sentence in every case?” and

       Stonebraker replied, “Yes.” Id. He agreed that Judge Donahue evaluated each

       case on its merits and was “serious,” but Stonebraker “didn’t consider him to be

       a hanging judge, so to speak.” Id.


[13]   Hanks agreed that he “decline[d] to accept” the thirty-year offer and said that

       the reason he did so was “[t]o try to get an offer of less[] than thirty.” Id. at 51.

       He stated that he received the letter from Sturgeon with the open plea and

       decided to accept the plea “[a]gain, trying to get a lesser sentence[.]” Id. Hanks

       stated that Sturgeon did not inform him about Judge Donahue’s sentencing

       history or practices and did not give him any information, guidance, or

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 8 of 17
       suggestions about the likelihood of receiving a sentence under thirty years. Id.

       at 52. Hanks said that if he had known that Judge Donahue had a reputation

       for taking a “hard stand” on sex abuse cases and giving maximum sentences, he

       would not have turned down the thirty-year offer. Id. at 53. Hanks confirmed

       that he never wanted to take the case to trial.


[14]   On March 8, 2016, the post-conviction court denied Hanks’s petition. Hanks

       appealed the post-conviction court’s denial of his petition and claimed that (1)

       Sturgeon provided ineffective assistance of counsel by “failing to advise Hanks

       of Judge Donahue’s sentencing practices in sex offender cases,” and (2) his

       guilty plea was not knowing, intelligent, and voluntary due to “[Hanks’s]

       ignorance of Judge Donahue’s sentencing practices.” Hanks v. State, 71 N.E.3d
1178, 1182 (Ind. Ct. App. 2017), trans denied. Hanks sought reduction of his

       fifty-year sentence to thirty years.


[15]   On March 17, 2017, this court affirmed the post-conviction court’s denial of

       relief on Hanks’s claim of ineffective assistance of counsel, finding that it was

       not deficient performance for Sturgeon to not know and not advise Hanks about

       the local judge’s sentencing practices. Id. at 1187. In its opinion, the Hanks

       observed the following with regard to Judge Donahue:


               At that time, [Judge Donahue] was judge of the Clark Circuit
               Court. Judge Donahue served in that capacity from 1987 to
               2008. During that time, Judge Donahue, according to his own
               account, “took a hard stance in sentencing defendants in sexual
               offender sentencing proceedings.” While Judge Donahue based
               his sentencing decisions on the evidence and argument presented

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 9 of 17
               by the parties, “it was not uncommon for maximum sentences to
               be imposed” by him in sex offender cases. This “history of
               imposing maximum sentences in se[x] offender cases,” Judge
               Donahue thought, “would likely” have been known to local
               criminal defendants and to the local defense bar. Moreover,
               Judge Donahue “did not particularly care for ‘blind [i.e., open]
               pleas,’ but preferred to have the State and the defense decide an
               appropriate sentence . . . and present that determination to the
               [c]ourt for its acceptance or rejection.”


       Id. at 1181-82 (internal citations to trial record omitted). As to Hanks’s claim

       that his guilty plea was not voluntary the Hanks court found that the post-

       conviction court’s order failed to discuss or decide the voluntariness issue, and

       because it was not resolved, the Hanks court remanded to the post-conviction

       court for findings of fact and conclusions of law on the issue of whether Hanks

       entered into his guilty plea voluntarily, knowingly, and intelligently. Id. at

       1189.


[16]   On remand, the post-conviction court entered findings of fact and conclusions

       of law on October 2, 2017 (“Order”) addressing Hanks’s claim that, if he had

       known the information about Judge Donahue having a reputation of imposing

       the maximum sentences in child molesting cases and not caring for blind pleas,

       he would not have accepted the open plea, and this lack of knowledge rendered

       his plea involuntary. In concluding that Hanks failed to carry his burden to

       establish that his plea was involuntary, the Order recognized that Judge

       Donahue (1) “advised Hanks of the nature of the charges against him, informed

       him of the constitutional rights he was waiving by pleading guilty and informed

       him that the maximum and minimum sentence for Child Molesting Class A
       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 10 of 17
       felony was from twenty (20) years to fifty (50) years[,]” and (2) asked Hanks,

       “But you understand that it is a blind plea and the minimum sentence, the bare

       minimum sentence you can get in this case is twenty years? Do you understand

       that?” and Hanks replied, “Yes sir.” Appellant’s App. Vol. 2 at 17 (cite to

       transcript omitted). The Order also observed that Judge Donahue inquired,

       “Do you feel that your plea of guilty that you are now offering was made as

       you[r] free choice and decision?” to which Hanks responded, “Yes sir.” Id. at

       18.


[17]   The post-conviction court determined that the record reflected that Hanks was

       aware that he could get fifty years but was hoping for a lesser sentence, and that

       his contention that he would not have pleaded guilty if he had known the

       information about Judge Donahue “seems both self-serving and dubious given

       the overwhelming nature of the evidence” against him. Id. at 77. The post-

       conviction court concluded that “it seems more speculation than fact that

       Petitioner would not have entered an open plea had he known the []

       information before his plea.” Id. Finding that Hanks had failed to prove that

       his plea was involuntary, the post-conviction court denied relief, and Hanks

       filed a motion to correct error, later amended, which the post-conviction court

       denied. Hanks now appeals.


                                      Discussion and Decision
[18]   The sole issue is whether the post-conviction court properly concluded that

       Hanks’s guilty plea was entered into knowingly, intelligently, and voluntarily.


       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 11 of 17
       In order to prevail on his petition for post-conviction relief, Hanks had to

       establish by a preponderance of the evidence that he was entitled to relief.

       Barker v. State, 812 N.E.2d 158, 162 (Ind. Ct. App. 2004), trans. denied. “‘When

       appealing from the denial of post-conviction relief, the petitioner stands in the

       position of one appealing from a negative judgment.’” Cornelious v. State, 846
N.E.2d 354, 357 (Ind. Ct. App. 2006) (quoting Fisher v. State, 810 N.E.2d 674,

       679 (Ind. 2004)), trans. denied. On appeal, we will not reverse unless the

       evidence as a whole unerringly and unmistakably leads to a conclusion opposite

       that reached by the post-conviction court. Id. Further, a post-conviction court’s

       decision will be reversed only upon a showing of clear error—that which leaves

       us with a definite and firm conviction that a mistake has been made. Id.

       Findings of fact are accepted unless clearly erroneous, but no deference is

       accorded conclusions of law. Id. The post-conviction court is the sole judge of

       the weight of the evidence and the credibility of witnesses. Black v. State, 54
N.E.3d 414, 423 (Ind. Ct. App. 2016), trans. denied.


[19]   When a defendant enters into a guilty plea, the record must indicate that the

       defendant knew of and understood his rights. Barker, 812 N.E.2d at 163.

       Specifically, before a guilty plea may be considered voluntary and intelligent,

       the record must disclose that the defendant knew he was waiving three

       particular constitutional rights: the right to trial by jury, the right to

       confrontation, and the right against self-incrimination. Id. Here, Hanks does

       not claim that he was not advised of the pertinent rights. Rather, his claim is

       that his acceptance of the open plea offer was involuntary because Sturgeon

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 12 of 17
       “misled Hanks into believing that he could plead open and receive a sentence of

       less than thirty years,” when, in fact, “the chance of receiving a sentence of less

       than thirty years was almost non-existent given the [trial] court’s self-admitted

       history of imposing maximum sentences in sexual abuse cases and sentencing

       factors related to Hanks’[s] case[,]” such as that the child was of a young age

       and that Hanks violated a position of trust, both of which can be considered

       aggravating circumstances. Appellant’s Br. at 12, 20. He maintains that he “was

       misled by defense counsel’s failure to advise him of the likelihood of a sentence

       less than thirty years or the sentencing factors affecting this discretionary

       decision by the trial court.” Id. at 23. He asks us to remand with instructions to

       reduce his sentence from fifty to thirty years.5


[20]   Our Supreme Court has recognized that a guilty plea entered after the trial

       court has reviewed the various rights that a defendant is waiving and has made

       the inquiries called for by statute “is unlikely to be found wanting in a collateral

       attack.” Black, 54 N.E.3d at 424 (citing State v. Moore, 678 N.E.2d 1258, 1265




       5
         We note that, at times, Hanks’s argument that his acceptance of the open plea was not voluntary morphs
       into an argument that his rejection of the earlier, fixed thirty-year offer was not voluntary. For instance, he
       argues that he “was not provided with the information necessary to make an informed decision as to
       accepting or rejecting the thirty year plea offer” and that “[t]he question is . . . whether Hanks’[s] decision to
       reject the fixed-term plea in hopes of receiving a sentence of less than thirty years was knowing, intelligent,
       and voluntary.” Appellant’s Br. at 13 and Reply Br. at 7; see also Reply Br. at 12 (“Had Hanks been adequately
       advised . . . he would have accepted the fixed-term plea of thirty years.”). In our view, the relevant inquiry is
       not whether he voluntarily rejected the earlier fixed plea; that offer was rejected, expired, or withdrawn.
       Thereafter, Hanks accepted the open plea offer, and was sentenced on that guilty plea, and it is that plea and
       sentence that he is appealing. Therefore, the issue before us is whether his acceptance of the open plea was
       made knowingly, intelligently, and voluntarily.



       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018                 Page 13 of 17
       (Ind. 1997), cert. denied, 523 U.S. 1079 (1998)). “However, defendants who can

       show that they were coerced or misled into pleading guilty by the judge,

       prosecutor or defense counsel will present colorable claims for relief.” Moore,
678 N.E.2d at 1266. In assessing the voluntariness of a plea, we review all of

       the evidence before the post-conviction court, including testimony given at the

       post-conviction hearing, the transcript of the petitioner’s original sentencing,

       and any plea agreements or other exhibits that are a part of the record.

       Cornelious, 846 N.E.2d at 357-58.


[21]   In this case, Hanks’s claim is that Sturgeon did not give him “adequate

       guidance” in deciding whether to accept the open plea offer. Appellant’s Br. at

       24. Our courts have clarified that voluntariness claims are distinct from the

       ineffective assistance of counsel analysis under the Sixth Amendment.

       Cornelious, 846 N.E.2d at 358 (citing Hill v. Lockhart, 474 U.S. 52, 55-57 (1985)).

       “Voluntariness . . . ‘focuses on whether the defendant knowingly and freely

       entered the plea, in contrast to ineffective assistance, which turns on the

       performance of counsel and resulting prejudice.’” Id. (quoting Moore, 678
N.E.2d at 1266). “‘Whether viewed as ineffective assistance of counsel or an

       involuntary plea, the postconviction court must resolve the factual issue of the

       materiality of the bad advice in the decision to plead[.]’” Id. at n.4 (quoting

       Segura v. State, 749 N.E.2d 496, 504-05 (Ind. 2001)); see also Willoughby v. State,

       792 N.E.2d 560, 563 (Ind. Ct. App. 2003) (holding that it was immaterial

       whether the petitioner’s claim was of an involuntary plea or ineffective

       assistance and that, under either standard, the petitioner must demonstrate that

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 14 of 17
       the intimidation resulting from his trial counsel’s failure to inform him of the

       single larceny rule was material to his decision to plead guilty), trans. denied. A

       petitioner may be entitled to relief if it can be shown that there is a credible

       factual and legal basis supporting the conclusion that the decision to plead was

       driven by erroneous advice. Segura, 749 N.E.2d at 507.


[22]   Here, the post-conviction court found that Hanks’s guilty plea was voluntarily

       given. We agree. It is undisputed that Hanks did not intend to take the case to

       trial. It is also undisputed that Sturgeon timely advised Hanks of the open plea

       offer6 and outlined the possible maximum sentence that he would face if he

       went to trial and lost. Hanks claims that, when he accepted the open plea, he

       did not know that “the chance of receiving a sentence of less than thirty years

       was almost non-existent,” given Judge Donahue’s sentencing reputation, as

       well as other aggravating factors that existed. Appellant’s Br. at 12. As to the

       likelihood of receiving less than thirty years, Sturgeon had told Hanks in prior

       communication, when discussing the thirty-year fixed plea offer, that the State

       was not willing to offer or recommend anything less than thirty years. Pet’r’s

       Ex. G. Hanks asserts that Sturgeon should have told him that Judge Donahue

       did not care for open pleas and had a practice of imposing maximum sentences

       in sex offender cases; however, Sturgeon testified that he was not aware that

       this was Judge Donahue’s reputation or practice. Stonebraker said that Judge




       6
         We agree with our colleagues that “[t]he course of negotiations leading to this offer . . . do not appear
       clearly from the record.” Hanks, 71 N.E.3d at 1181.

       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018                 Page 15 of 17
       Donahue was known as “serious,” but did not have a reputation of giving the

       maximum sentence in every case. Tr. at 45. It is undisputed that Judge

       Donahue expressly confirmed with Hanks at the sentencing hearing that he

       understood that he was entering into a “blind plea” and that Hanks understood

       that he could receive a minimum of twenty years and a maximum of fifty years.

       Appellant’s App. Vol. 2 at 17. The trial court also asked, “Do you feel that your

       plea of guilty that you are now offering was made as you[r] free choice and

       decision?” and Hanks replied, “Yes, sir.” Id. at 18. In exchange for his guilty

       plea, four Class C felony charges were dismissed. While Hanks asserts that he

       would not have entered a guilty plea had he known the information about

       Judge Donahue, the post-conviction court found that contention to be “both

       self-serving and dubious[,]” Appellant’s App. Vol. 2 at 77, and the post-conviction

       court is the sole judge of the weight of the evidence and the credibility of

       witnesses. Black, 54 N.E.3d at 423.


[23]   “It is well established that ‘[a] mere hope for a certain outcome at sentencing,

       without more, does not suffice to set aside a guilty plea for lack of

       voluntariness.’” Id. at 420-21 (quoting Moore, 678 N.E.2d at 1267). Hanks

       hoped for less than thirty years, but he received the maximum of fifty years,

       which was permissible under the open plea, and likely wished he had accepted

       the thirty-year offer. However, based on the record before us, Hanks has not

       established that his plea was involuntary, and we cannot say that the evidence is

       undisputed and leads inevitably to an opposite conclusion of the post-

       conviction court.


       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 16 of 17
[24]   Affirmed.


[25]   Baker, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 10A01-1712-PC-2780 | May 29, 2018   Page 17 of 17